Order appealed from reversed, with ten dollars costs and disbursements, unless the petitioner stipulates that said order be modified, so as to give the petitioner leave to sue for so' much only of the deficiency as shall remain after deducting therefrom the costs in the two fore closure actions mentioned in the motion papers, and so as to require the petitioner to pay to the appellant the costs of his defense in the action now pending, up to the time of the granting of the order appealed from; in which case the order as so modified is affirmed, with ten' dollars costs and disbursements to the appellant.